IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,663-01


EX PARTE ROY WALLACE WARD, JR. , Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR31282 IN THE 238TH DISTRICT COURT

FROM MIDLAND COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and two counts of indecency with a child. He was sentenced to forty years'
imprisonment for the aggravated sexual assault and five years' imprisonment for each of the
indecency with a child convictions.  The Eleventh Court of Appeals affirmed his conviction. Ward
v. State, No. 11-06-00217-CR, 2007 Tex. App. LEXIS 7455 (Tex. App.-Eastland, Sept. 13, 2007)
(not designated for publication).  
	Applicant alleges, inter alia, that his trial and appellate lawyers were ineffective, that his
convictions violated prohibitions against double jeopardy, and that the State withheld Brady
evidence. The trial court has entered extensive findings of fact and conclusions of law, and
recommends that relief be denied.  This Court has reviewed the record with respect to the allegations
made by applicant.  We adopt the trial court's findings and conclusions of law, except for findings
and conclusions IV.A., IV.C.1, and IV.D.2.  Based upon the trial court's findings of fact as well as
this Court's independent review of the entire record, we deny relief.
Delivered: May 6, 2009
Do not publish